Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following missing feature(s) must be shown or the feature(s) canceled from the claim(s):
Claim 1, line 6: another deposit point;
Claim 3: processing circuit, sawing device & processing center;
Claim 4: stationary deposit means;
Claim 5: storage means, protective material; 
Claim 16: belt conveyors, roller conveyors and brush carriages; and,
Claim 17: Protective paper, protective cardboard and protective film;
 No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41-44” has been used to designate both stationary deposit means and movable deposit means. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation that “workpieces (7) are moved in the buffer (7)” lacks adequate description in the full disclosure.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
Paragraph 20 on page 5 describes the buffer:
[0020] A depositing device 4 is arranged opposite the buffer 1 and, in the example shown, comprises a plurality of deposit means 41,42, 43, 44 on which workpieces 7 can be deposited. As indicated in the example shown, the depositing device 4 may be a stationary apparatus. It is equally possible to use a conveying apparatus as a depositing device, for example, which e.g. conveys the workpieces 7 in the direction X and/or Y or also in a circle. According to the invention, the robot 2 is arranged between the buffer 1 and the depositing device 4, and said robot has a robot arm 3 by means of which a workpiece 7 can be gripped. In the example shown, the robot 2 is mounted on a guide apparatus 6, which may be a rail, for example. The robot is movable on the guide apparatus 6 in the direction X in parallel with the depositing device 4. In this way, the robot 2 can travel to the deposit means 41 to 44 of the depositing device 4 and workpieces 7 can be deposited thereon and/or removed from said deposit means. The range of action of the robot 2 is indicated by the line 5. The robot 2 is therefore capable of traveling to any point within the line 5. The workpieces which enter the buffer 1 by means of the feed apparatus 8 are removed from the buffer 1 by means of the robot 2 and are either deposited again at another point in the buffer 1 or are transported by the robot 2 to a deposit means 41 to 44 of the depositing device 4 and are deposited there. Likewise, workpieces 7 that are deposited on one of the deposit means 41 to 44 can be removed by the robot 2 and, for example, brought back into the buffer 1. It is also possible for the robot 2 to remove a protective material from a protective material from a protective-material store (not shown) and apply it to a workpiece 7 positioned on the deposit means 41 to 44.
	Nowhere in paragraph 20 much less the full specification is there structure or elements much less a description of the function of the structure or elements for how 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)). In this case, the specification identifies by reference character 7 the buffer, and generically refers to movement. No reference characters much less description are provided for belts or rollers.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim element “feed device” in claim 2 and “storage means” in claim 5 are a means (or step) plus function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. The description merely repeats the respective limitations, lacking explanation or detail of the means itself. 

(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 is indefinite for conflicting with claim 4. Claim 15 recites that the stationary deposit means is pallets or shelves whereas claim 4 recites stationary deposit means and/or movable deposit means (41-44). Reference characters 41-44 identify pallets or shelves in FIG. 1. Consequently, its unclear what is stationary and what is movable. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Limitation
Structure

Pallets or shelves (see claim 4)
(movable) Deposit means (41-44)
Pallets or shelves (see rejection of 15 above)
Feed device (8)
(Structure not described.)
Storage means
(Structure not described.)


Note: the following rejection is either identical to what Applicant discloses or if not identical, it qualifies under the doctrine of equivalents.


If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 6, 7, 8, 10, 14, 15, 16, 18 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wamhoff (DE 102 23 858) (English translation attached).
Interpretative note 1. The presence “and/or” in claim 1, line 6 equates to making optional either “and” or “or” in the claim. Consequently, under the broadest reasonable interpretation allowed by the MPEP the limitation has been interpreted as:  “at least one robot (2) which is configured to remove the workpieces (7) from the buffer (1) and to deposit said workpieces on a deposit means (41-44) of the depositing device (4) 
Interpretative note 2. Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims.  See MPEP 2115. In other words, the manipulation of a particular type of article, e.g. wood or wood-substitute, or metal plate or glass plate or corrugated, is given little if any patentable weight. If the cited prior art discloses the elements which manipulate the article then the particular article can be used in the cited prior art.
Interpretative note 3. Buffer is defined as “any of various devices or pieces of material for reducing shock or damage due to contact.” (https://www.merriam-webster.com/dictionary/buffer.) Wamhoff’s table identified by 34, 35 & 36 accomplishes buffering insomuch as it 
	With respect to claims 1 & 8, Wamhoff discloses a system (indicated generally as 16 in FIG. 2; disclosure starting at para. [0036] of English translation) comprising:
a buffer 34, 35, 36 (para. [0044]) which receives and buffers planar workpieces made of wood or wood-substitute materials, 
a depositing device such as “pallets, protective pallets or other transport containers” (para. [0045]) on which workpieces removed from a buffer can be deposited, and 
at least one suction device 2/3, 40/41, e.g. robot, which is configured to remove workpieces from a buffer and to deposit said workpieces on a deposit means of a depositing device 
With respect to claim 2, Wamhoff discloses a roller 33, e.g. feed device, which feeds workpieces to a buffer 34, 35, 36.
With respect to claim 3, Wamhoff discloses 
With respect to claims 4, 15 & 16, Wamhoff discloses that a depositing device comprises 

With respect to claim 7, Wamhoff discloses that workpieces are moved in a buffer via rollers 35 and belt conveyors 36.
With respect to claim 14, Wamhoff discloses that a feed device feeds workpieces to a buffer sequentially, such as in placing articles in different positions or based on “customer requirements or optimized according to the stacking area”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 9, 10, 11, 12, 13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamhoff in view of Reichler (US 7,993,095).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652